Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “manage input/output (IO) operations received from the host computing system and directed to the plurality of physical functions in view of class of service parameters associated with the plurality of physical functions, wherein the class of service parameters define a priority execution order for a given IO operation directed to a given physical function or a given background operation with respect to at least one of existing IO operations from other physical functions, new IO operations from other physical functions, existing background operations, or new background operations.” in combination with other recited elements in independent claim 1. 

3.     HUSSAIN et al. (U.S. Patent Application Pub. No:  20150317088 A1), the closest prior art of record, teaches a system has an NVMe managing engine running on a host and the engine creates and initializes more virtual NVMe controllers running on a single physical NVMe controller. HUSSAIN discloses the virtual NVMe controllers are configured to establish a logical volume of storage units having more namespaces for one of virtual machines (VMs) to access. HUSSAIN suggests the virtual NVMe controllers are retrieved and processed the data from VM to access the namespaces of storage units for VM. HUSSAIN further discloses the virtual NVMe controllers provided 
       
4.    Malwankar et al. (U.S. Patent Application Pub. No: 20160127492 A1) teaches a method involves receiving a message to encapsulate an input/output (I/O) command from a remote computing device (104A), where the I/O command is directed to a virtual storage device. Malwankar discloses physical storage devices to be accessed are identified to satisfy the I/O command.  Non-volatile memory express (NVMe) commands are sent to the physical storage device. Malwankar suggests an Ethernet packets are received to encapsulate data to be stored for a write command, also data is removed from the additional Ethernet packets. However, Malwankar doesn’t teach “manage input/output (IO) operations received from the host computing system and directed to the plurality of physical functions in view of class of service parameters associated with the plurality of physical functions, wherein the class of service parameters define a priority execution order for a given IO operation directed to a given physical function or a given background operation with respect to at least one of existing IO operations from 

5.      Therefore, the prior art of record doesn’t teach or render obvious “manage input/output (IO) operations received from the host computing system and directed to the plurality of physical functions in view of class of service parameters associated with the plurality of physical functions, wherein the class of service parameters define a priority execution order for a given IO operation directed to a given physical function or a given background operation with respect to at least one of existing IO operations from other physical functions, new IO operations from other physical functions, existing background operations, or new background operations.” including other elements as recited in independent claim 1. 

6.   Independent claims 10 and 17 recites limitations similar to those noted above for independent claim 1 are considered allowable for the same reasons noted above for claims 10 and 17.  

7.    Dependent claims 2-4,6-9,11-10,15-16 and 18-19 recites limitations similar to those noted above for independent claims 1,10 and 17 are considered allowable for the same reasons noted above for claims 1,10 and 17.  

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
                                          Conclusion 
           RELEVANT ART CITED BY THE EXAMINER
           The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
         References Considered Pertinent but not relied upon
         Check et al. (US Patent Application Pub. No: 20160147687 A1) teaches a system has a processor for assigning a time budget to each of a set of virtual functions in a single-root input/output (SRIOV) environment. Check discloses a processor selects a set of requests issued by the set virtual functions, where the selecting excludes requests issued by virtual functions that are used with associated time budgets of cycles in a current time slice. Check suggests a processor delivers the set of requests to an engine for processing and the processor resets the time budgets of the virtual functions and begins a new-time slice at an end of the current time slice. 
         Nimmagadda et al. (US Patent Application Pub. No: 20120284712 A1) teaches a Single Root Input/Output (I/O) Virtualization (SR-IOV) pass-thru for network packet processing includes establishing a virtualized environment comprising virtual machines; and creating the physical network interface comprising an SR-IOV enabled device, each virtual device appears as a Peripheral Component Interconnect device to the virtualized environment. Nimmagadda discloses assigning a virtual device to each virtual machine, 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181